Citation Nr: 0618320	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-35 078	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a left ankle 
disability, prior to November 17, 2003.  

2.  Entitlement to a rating in excess of 10 percent for a 
left ankle disability, from November 17, 2003, forward.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 2000 to October 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the record indicates that the veteran 
filed a claim for a total rating based on individual 
unemployability, and a duty to inform and assist letter was 
sent out in July 2004.  No additional material pertaining to 
this claim is found in the record.  This matter is REFERRED 
to the RO for the appropriate action.


FINDINGS OF FACT

1.  Prior to November 17, 2003, the veteran's left ankle 
disability was manifested by findings of no swelling, 
effusion, instability, or deformity; excellent muscular 
strength; and a full range of motion

2.  From November 17, 2003, forward, the veteran's left ankle 
disability was not manifested by marked limitation of motion, 
ankylosis or malunion.  

3.  The veteran's left knee disorder is manifested by motion 
limited from 0 to 120 degrees, mild swelling, tenderness and 
reported pain upon motion, with no findings of ankylosis, 
instability or abnormality.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left ankle 
disability are not met prior to November 17, 2003.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321, 4.6, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a rating in excess of 10 percent for a 
left ankle disability are not met from November 17, 2003, and 
forward.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321, 4.6, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for a rating in excess of 10 percent for a 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 3.321, 4.6, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5003, 5260, 5261; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for claims for 
increased initial ratings.  The claims were subsequently 
readjudicated without taint from prior adjudications; 
consequently, the veteran was not prejudiced.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing a VA examination.  

The veteran is service connected for a left ankle disability.  
The veteran was provided a noncompensable rating, effective 
October 20, 2002, under Diagnostic Code (DC) 5271.  An August 
2004 rating decision subsequently increased the rating 
percentage to 10 percent, effective November 17, 2003.  

The evidence of record does not support a compensable rating 
prior to November 17, 2003.  X-ray reports from March and 
August 2003 reveal no significant degenerative changes, 
fracture, fluid in, or dislocation of the ankle, and the 
examiner noted it was an unremarkable examination.  A June 
2003 orthopedic consult examination revealed no swelling, 
effusion, instability, or deformity; excellent muscular 
strength; and a full range of motion.  There was no finding 
of instability or pain upon motion, and the veteran was able 
to hold the ankle everted 

against resistance.  There was a finding of tenderness and 
the ability to markedly invert the left ankle, but a similar 
finding was noted for the right ankle. 

A 10 percent rating under DC 5271 requires moderate 
limitation of motion.  Ratings for limitation of motion must 
also reflect any functional limitation due to pain, flare-
ups, fatigability, weakness, and incoordination that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  See 
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  38 C.F.R. § 4.45.  

The evidence described above reports a full range of motion 
with no finding of pain upon motion; consequently, a 10 
percent rating is not warranted under DC 5271.  A higher 
rating is also not available under a different rating code 
pertaining to the ankle because there is no evidence of 
ankylosis, or malunion.  Consequently, a compensable rating 
is not warranted prior to November 17, 2003.  

Records from November 17, 2003, report painful dorsiflexion 
of the left ankle to almost 20 degrees and plantar flexion to 
almost 30 degrees.  Normal range of motion is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  The 
examiner noted that eversion also caused pain, and that there 
was tenderness.  

The veteran is rated at 10 percent from November 17, 2003, 
forward.  DC 5271 provides a 20 percent rating for marked 
limitation of motion of the ankle.  Even after consideration 
of the veteran's pain upon motion, the limitation is not 
significant enough to be considered marked.  In addition, a 
higher rating is not available under a different rating code 
as there is no evidence of malunion or ankylosis.  
Consequently, a rating in excess of 10 percent is not 
warranted for the period after November 17, 2003.

The veteran is also service connected for a left knee 
disability, which has a rating of 10 percent, due to reported 
pain upon motion and findings of mild swelling and 
tenderness.  Although the October rating decision lists the 
rating code as DC 5260 

(limitation of flexion), the appropriate diagnostic code to 
rate under is DC 5003.  The assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App.  
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  The most appropriate diagnostic code should 
be the one assigned.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

The veteran has been variously diagnosed with left knee 
patellofemoral pain syndrome, chondromalacia patella, and/or 
synovitis.  The disability is rated on limitation of motion, 
as degenerative arthritis, 38 C.F.R. § 4.71a, DC 5003.  The 
veteran's range of motion, although limited, is not 
compensable under either DC 5260 (limitation of flexion to 45 
degrees or less) or 5261 (limitation of extension to 10 
degrees or more).  

To obtain a higher rating, the evidence must show that 
compensable ratings are available under either or both of the 
limitation of motion criteria, DC 5260 and 5261.  Flexion 
must be limited to 45 degrees to warrant a rating of 10 
percent and 30 degrees to warrant a rating of 20 percent.  
Extension must be limited to 10 degrees for a 10 percent 
rating and 15 degrees for a 20 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2005).  

As stated above, ratings for limitation of motion must also 
reflect any functional limitation due to pain, flare-ups, 
fatigability, and incoordination that is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  

The May 2002 Medical Evaluation Board reported a range of 
motion of 0 to 135 degrees.  A June 2003 examination record 
reported a range of motion of 0 to 120 degrees.  

The records clearly indicate that a compensable rating is not 
available under DC 5260 or 5261.  In this case, a 10 percent 
rating has been granted based on pain and noncompensable 
limitation of flexion, applying the DeLuca factors.  

The records do not indicate that any other DC is applicable 
in this case.  The evidence indicates no findings of 
instability, ankylosis, malalignment, or more than mild 
effusion.  Consequently, the veteran's appeal for an 
increased rating for his left knee disability is denied.  


ORDER

A compensable rating for a left ankle disability is not 
warranted prior to November 17, 2003.  

A rating in excess of 10 percent is not warranted for a left 
ankle disability from November 17, 2003, forward.  

A rating in excess of 10 percent is not warranted for a left 
knee disability.   



____________________________________________
J. E. Day
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


